Aktiengesellschaft,   103 Nev. 329, 331, 741 P.2d 432, 433 (1987) (noting
                  that an untimely notice of appeal fails to vest jurisdiction in this court).
                  Accordingly, we
                               ORDER this appeal DISMISSED.




                                                              Saitta




                                                                                            J.




                  cc: Hon. David B. Barker, District Judge
                       Daniel Flores
                       Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA                                            2
(0) 1947A    ce